Opinion issued April 1, 2004


     






In The
Court of Appeals
For The
First District of Texas




NO. 01-02-01075-CV




MICHAEL SONTCHI, Appellant

V.

JENNY RICH, Appellee




On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 01-58132




MEMORANDUM OPINION
          Appellant, Michael Sontchi, has filed a “motion to voluntarily dismiss” his
appeal, which had been set on this Court’s docket for submission on March 23, 2004. 
More than 10 days have elapsed without any objection having been filed by appellee,
Jenny Rich.  No opinion has issued.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.